Title: From John Adams to John Taylor, 6 May 1814
From: Adams, John
To: Taylor, John



Sir
Quincy May 6 1814

I chearfully interrupt the series of Letters, I was writing to you, to acknowledge the Receipt of your’s of April 24 and that of the 24th of December last
I am Somewhat Surprised, at the Failure of Memory in Mr Wythe, which appears in your Letter; for it is as certain as his Existence upon Earth, that the first Project of a Government that I ever, put upon Paper, was at Mr. Wythe’s express request and desire in a conversation with him at my Lodgings, after he had asked and I have given, a Sketch in Words of my thoughts upon the Subject. It is equally certain, that he Shewed my Letter to Richard Henry Lee; that R.H.L. in consequence, came to me & asked my consent to Print it; that it was prited printed at Lees Solicitation, by Dunlap. The inclosed Copy, which I gave to my Uncle Norton Quincy in 1776, and which Since his Death has fallen again into my hands, will afford you Some Evidence in Addition to my Testimony. This Copy I pray you to return to me by the Mail, because I have no other Copy, and I perceive it is of Some importance to me, that I Should keep it.
From your representation I conclude, that Mr Wythe’s Offices as a Judge, a Chancellor, as the Head of an University; and his Studies in Thucidides, Herodotus, Polybius and all the Greek and Roman Orators Historians and Philosophers, had So entirely monopolized his Soul, that he had totally forgotten his nightly Conversations, and dayly Intercourse and professed Friendship with John Adams.
That the Letter to North Carolina in your Possession, which was probably given you by your Father in Law and my intimate friend, The Honourable John Penn of North Carolina; may contain the Same expressions and nearly the Same Principles and System, with the inclosed Pamphlet which is a printed Copy of my Letter to Mr Wythe is highly probable.
I am Sir with respect and Esteem, your /  Friend and Servant

John Adams